UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4078


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LOMONDA WILBORN, a/k/a Curtis Lomonda Wilburn,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00351-WO-1)


Submitted:   November 23, 2011             Decided:   December 13, 2011


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant. Ripley Rand, United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Lomonda Wilborn appeals from his conviction for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006), and his 120-month term of

imprisonment.      Wilborn contends that the court erred in denying

his motions to suppress evidence and for judgment of acquittal,

and in increasing his offense level pursuant to U.S. Sentencing

Guidelines Manual (USSG) § 2K2.1(b)(6) (2010) when determining

his sentence.      We affirm.

            Wilborn     first   asserts    that   the   firearm     should    have

been suppressed.        We “review legal conclusions involved in the

district court’s suppression determination de novo but review

factual findings underlying the legal conclusions subject to the

clearly erroneous standard.”          United States v. Rusher, 966 F.2d

868, 873 (4th Cir. 1992).             In issuing a search warrant, the

magistrate’s task “is simply to make a practical, common-sense

decision whether, given all the circumstances set forth in the

affidavit     . . . ,     including    the    ‘veracity’      and    ‘basis    of

knowledge’ of persons supplying hearsay information, there is a

fair probability that contraband or evidence of a crime will be

found in a particular place.”          Illinois v. Gates, 462 U.S. 213,

238 (1983).     In reviewing a magistrate’s issuance of a search

warrant, “the duty of a reviewing court is simply to ensure that

the   magistrate    had    a    substantial   basis     for   concluding      that

                                       2
probable    cause    existed.”     Id.       at   238-39    (internal     quotation

marks and alterations omitted).              “[A] magistrate’s determination

of probable cause should be paid great deference by reviewing

courts.”     United States v. Clyburn, 24 F.3d 613, 617 (4th Cir.

1994) (quoting Gates, 462 U.S. at 236).

             We agree with the district court that the magistrate

had a substantial basis to conclude that probable cause existed.

The affidavit described an informant’s successful controlled buy

from   a    female     at   Wilborn’s        residence,     coupled       with   the

informant’s assertions that a male previously sold him drugs

from the residence and from a dark Nissan car.                      The affidavit

also described detectives’ surveillance of the residence soon

after the controlled buy, where they observed Wilborn driving a

dark Nissan car and a female leaving the residence to enter the

car.       Testimony   of   one   of    the       detectives      established    the

informant’s       reliability.     These          facts    were    sufficient    to

establish probable cause.

             Wilborn next urges that the district court erred in

denying     his   motion,   pursuant         to   Federal    Rule    of    Criminal

Procedure 29, for judgment of acquittal.                   We review de novo a

district court’s denial of a motion for judgment of acquittal.

See United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

A guilty verdict must be sustained “if, viewing the evidence in

the light most favorable to the Government, it is supported by

                                         3
‘substantial evidence,’” which is evidence that a “reasonable

finder    of     fact    could       accept    as    adequate       and   sufficient     to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Id.      (internal         quotation       marks   omitted).       In   this

inquiry, we “consider both circumstantial and direct evidence,

and allow the government all reasonable inferences that could be

drawn in its favor.”               United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).

               Wilborn       challenges       only    whether       the   evidence      was

sufficient to conclude that he ever possessed the firearm.                               We

conclude       that     ample      evidence     supports         Wilborn’s    conviction.

Before     the    detectives         who      were    conducting      surveillance       on

Wilborn's home announced their presence, Wilborn clutched his

waist under his shirt as if he was holding a weapon.                                   Then,

while running from the officers along a fence, he paused for a

moment before being subdued.                 A .38-caliber firearm was found on

the   opposite        side    of    the    fence     at    the    point   where   Wilborn

paused.     It was clean and appeared freshly placed in the area,

which consisted of untended woods and dead leaves.                             Moreover,

the search turned up a box of .38-caliber ammunition in the

bedroom    Wilborn       shared       with    his    girlfriend,       Shakiela    McRae.

Additionally,         Wilborn’s       demeanor        changed      significantly       upon

seeing the firearm, going immediately from a belligerent to a



                                               4
passive attitude.             A rational jury could find that these facts,

taken together, demonstrated his possession of the firearm.

             Finally, Wilborn argues that the district court erred

in applying USSG § 2K2.1(b)(6) in imposing sentence.                                 Factual

determinations          underlying       a    district         court’s      imposition      of

sentence must be supported by a preponderance of the evidence,

and are not to be overturned unless clearly erroneous.                                     See

United States v. Jeffers, 570 F.3d 557, 570 (4th Cir. 2009).

The relevant section of the Guidelines provides that “[i]f the

defendant     used       or     possessed       any        firearm     or   ammunition      in

connection       with     the     commission          or     attempted      commission      of

another felony offense,” the defendant’s offense level is to be

increased by four.            USSG § 2K2.1(b)(6).              A defendant possesses a

firearm    “in    connection          with”   another         felony    “if    the   firearm

. . . facilitated, or had the potential of facilitating,” that

felony, or, “in the case of a drug trafficking offense,” the

“firearm     is      found       in     close     proximity          to     drugs,       drug-

manufacturing materials, or drug paraphernalia.”                              Id., comment.

(n.14).     “[A]nother felony offense” means “any federal, state,

or local offense, other than the . . . firearms possession or

trafficking       offense,       punishable       by        imprisonment       for   a    term

exceeding one year, regardless of whether a criminal charge was

brought, or a conviction obtained.”                    Id.



                                              5
             Marijuana found during the search of Wilborn’s home

was being packaged for resale and was on the bed that Wilborn

and McRae shared.          McRae testified that the firearm was under

the same bed only two days before the search, and that she did

not move the firearm outside or know how it ended up there.

Additionally, Wilborn and McRae split the rent of the residence,

and McRae said she had been selling drugs from the residence for

several    years.         Finally,     Detective      Swaim    testified      at   the

sentencing      hearing    that    the   informant     told     him    that    Wilborn

himself sold drugs from the residence.                Thus, it was not clearly

erroneous for the court to find by a preponderance that Wilborn

maintained a dwelling for the purpose of keeping and selling

controlled substances, and the district court did not err in

enhancing Wilborn’s sentence pursuant to USSG § 2K2.1(b)(6).

            Accordingly,          we   affirm    Wilborn’s          conviction     and

sentence.       We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented      in     the    materials

before    the    court    and   argument      would   not     aid   the     decisional

process.

                                                                              AFFIRMED




                                          6